Exhibit 10.7



REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT

(this "Agreement"), dated as of October 15, 2009, by and among Zoom
Technologies, Inc. a Delaware corporation, with headquarters located at 207
South Street, Boston, Massachusetts 02111 (the "Company"), and the undersigned
buyers (each, a "Buyer", and collectively, the "Buyers").



WHEREAS:

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the "Securities Purchase Agreement"), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell to each Buyer (i) shares (the "Shares") of
the Company's common stock, par value $0.01 per share (the "Common Stock"), and
(ii) five series of warrants (the "Warrants") which will be exercisable to
purchase shares of Common Stock (as exercised, the "Warrant Shares") in
accordance with the terms of the Warrants.

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide the Buyers certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.

NOW, THEREFORE,

in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Buyers hereby agree as follows:



 1. Definitions.

    Capitalized terms used herein and not otherwise defined herein shall have
    the respective meanings set forth in the Securities Purchase Agreement. As
    used in this Agreement, the following terms shall have the following
    meanings:

    "Additional Effective Date" means the date the Additional Registration
    Statement is declared effective by the SEC.
    
    "Additional Effectiveness Deadline" means the date which is sixty (60)
    calendar days after the earlier of the Additional Filing Date and the
    Additional Filing Deadline.
    
    "Additional Filing Date" means the date on which the Additional Registration
    Statement is filed with the SEC.
    
    "Additional Filing Deadline" means if Cutback Shares are required to be
    included in any Additional Registration Statement, the later of (i) the date
    sixty (60) days after the date substantially all of the Registrable
    Securities registered under the immediately preceding Registration Statement
    are sold and (ii) the date six (6) months from the Initial Effective Date or
    the most recent Additional Effective Date, as applicable.

--------------------------------------------------------------------------------



"Additional Registrable Securities" means, (i) any Cutback Shares not previously
included on a Registration Statement and (ii) any capital stock of the Company
issued or issuable with respect to the Shares, the Warrant Shares, the Warrants
or the Cutback Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on exercise of the Warrants.

"Additional Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

"Additional Required Registration Amount" means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(f), without regard to any limitations on exercises of the
Warrants.

"Bloomberg" means Bloomberg Financial Markets.

"Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

"Closing Date" shall have the meaning set forth in the Securities Purchase
Agreement.

"Cutback Shares" means any of the Initial Required Registration Amount (without
regard to clause (II) in the definition thereof) of Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. For the purpose of determining the Cutback Securities, in order to
determine any applicable Required Registration Amount, first the Warrant Shares
shall be excluded on a pro rata basis until all of the Warrant Shares have been
excluded.

"Effective Date" means the Initial Effective Date and the Additional Effective
Date, as applicable.

"Effectiveness Deadline" means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

"Filing Deadline" means the Initial Filing Deadline and the Additional Filing
Deadline, as applicable.

"Initial Effective Date" means the date that the Initial Registration Statement
has been declared effective by the SEC.

"Initial Effectiveness Deadline" means the date ninety (90) calendar days after
the Closing Date.

"Initial Filing Deadline" means the date which is thirty (30) calendar days
after the Closing Date.

2

--------------------------------------------------------------------------------



    "Initial Registrable Securities" for the Initial Registration Statement
    means (i) the Shares, (ii) the Warrant Shares issued or issuable upon
    exercise of the Warrants and (iii) any capital stock of the Company issued
    or issuable, with respect to the Shares, the Warrant Shares or the Warrants
    as a result of any stock split, stock dividend, recapitalization, exchange
    or similar event or otherwise, without regard to any limitations on exercise
    of the Warrants.
    
    "Initial Registration Statement" means a registration statement or
    registration statements of the Company filed under the 1933 Act covering the
    Initial Registrable Securities.
    
    "Initial Required Registration Amount" means (I) the sum of (i) the number
    of Shares issued and (ii) the number of Warrant Shares issued and issuable
    pursuant to the Warrants as of the Trading Day immediately preceding the
    applicable date of determination, all subject to adjustment as provided in
    Section 2(f), without regard to any limitations on exercises of the Warrants
    or (II) such other amount as may be required by the staff of the SEC
    pursuant to Rule 415 with any cutback applied pro rata to all Investors.
    
    "Investor" means a Buyer or any transferee or assignee thereof to whom a
    Buyer assigns its rights under this Agreement and who agrees to become bound
    by the provisions of this Agreement in accordance with Section 9 and any
    transferee or assignee thereof to whom a transferee or assignee assigns its
    rights under this Agreement and who agrees to become bound by the provisions
    of this Agreement in accordance with Section 9.
    
    "Person" means an individual, a limited liability company, a partnership, a
    joint venture, a corporation, a trust, an unincorporated organization and a
    government or any department or agency thereof.
    
    "register," "registered," and "registration" refer to a registration
    effected by preparing and filing one or more Registration Statements in
    compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
    ordering of effectiveness of such Registration Statement(s) by the SEC.
    
    "Registrable Securities" means the Initial Registrable Securities and the
    Additional Registrable Securities.
    
    "Registration Statement" means the Initial Registration Statement and the
    Additional Registration Statement, as applicable.
    
    "Required Holders" means the holders of at least 75% of the Registrable
    Securities.

    "Required Registration Amount" means either the Initial Required
    Registration Amount or the Additional Required Registration Amount, as
    applicable.

    "Rule 415" means Rule 415 promulgated under the 1933 Act or any successor
    rule providing for offering securities on a continuous or delayed basis.

    3

    --------------------------------------------------------------------------------

    

    "SEC" means the United States Securities and Exchange Commission.

    "Weighted Average Price" means, for any security as of any date, the dollar
    volume-weighted average price for such security on the Trading Market during
    the period beginning at 9:30:01 a.m., New York Time (or such other time as
    the Principal Market publicly announces is the official open of trading),
    and ending at 4:00:00 p.m., New York Time (or such other time as the
    Principal Market publicly announces is the official close of trading) as
    reported by Bloomberg through its "Volume at Price" functions, or, if the
    foregoing does not apply, the dollar volume-weighted average price of such
    security in the over-the-counter market on the electronic bulletin board for
    such security during the period beginning at 9:30:01 a.m., New York Time (or
    such other time as such market publicly announces is the official open of
    trading), and ending at 4:00:00 p.m., New York Time (or such other time as
    such market publicly announces is the official close of trading) as reported
    by Bloomberg, or, if no dollar volume-weighted average price is reported for
    such security by Bloomberg for such hours, the average of the highest
    closing bid price and the lowest closing ask price of any of the market
    makers for such security as reported in the "pink sheets" by Pink Sheets LLC
    (formerly the National Quotation Bureau, Inc.). If the Weighted Average
    Price cannot be calculated for a security on a particular date on any of the
    foregoing bases, the Weighted Average Price of such security on such date
    shall be the fair market value as mutually determined by the Company and the
    Required Holders. If the Company and the Required Holders are unable to
    agree upon the fair market value of such security, then such dispute shall
    be resolved pursuant to Section 11(p). All such determinations are to be
    appropriately adjusted for any stock dividend, stock split, stock
    combination or other similar transaction during the applicable calculation
    period.

 2. Registration.

    Initial Mandatory Registration. The Company shall prepare, and, as soon as
    practicable, but in no event later than the Initial Filing Deadline, file
    with the SEC the Initial Registration Statement on Form S-3 covering the
    resale of all of the Initial Registrable Securities. In the event that Form
    S-3 is unavailable for such a registration, the Company shall use such other
    form as is available for such a registration on another appropriate form
    reasonably acceptable to the Required Holders, subject to the provisions of
    Section 2(e). The Initial Registration Statement prepared pursuant hereto
    shall register for resale at least the number of shares of Common Stock
    equal to the Initial Required Registration Amount determined as of the date
    the Initial Registration Statement is initially filed with the SEC. The
    Initial Registration Statement shall contain (except if otherwise directed
    by the Required Holders) the "Selling Stockholders" and "Plan of
    Distribution" sections in substantially the form attached hereto as Exhibit
    B. The Company shall use its best efforts to have the Initial Registration
    Statement declared effective by the SEC as soon as practicable, but in no
    event later than the Initial Effectiveness Deadline. By 9:30 a.m. New York
    time on the Business Day following the Initial Effective Date, the Company
    shall file with the SEC in accordance with Rule 424 under the 1933 Act the
    final prospectus to be used in connection with sales pursuant to such
    Initial Registration Statement.

4

--------------------------------------------------------------------------------



Additional Mandatory Registrations. The Company shall prepare, and, as soon as
practicable but in no event later than the Additional Filing Deadline, file with
the SEC an Additional Registration Statement on Form S-3 covering the resale of
all of the Additional Registrable Securities not previously registered on an
Additional Registration Statement hereunder. To the extent the staff of the SEC
does not permit the Additional Required Registration Amount to be registered on
an Additional Registration Statement, the Company shall file Additional
Registration Statements successively trying to register on each such Additional
Registration Statement the maximum number of remaining Additional Registrable
Securities until the Additional Required Registration Amount has been registered
with the SEC. In the event that Form S-3 is unavailable for such a registration,
the Company shall use such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e). Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount
determined as of the date such Additional Registration Statement is initially
filed with the SEC. Each Additional Registration Statement shall contain (except
if otherwise directed by the Required Holders) the "Selling Stockholders" and
"Plan of Distribution" sections in substantially the form attached hereto as
Exhibit B. The Company shall use its best efforts to have each Additional
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Additional Effectiveness Deadline. By 9:30 a.m. New
York time on the Business Day following the Additional Effective Date, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Additional Registration Statement.

Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor's Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders.

Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have the
right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 ("Legal Counsel"), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.

4

--------------------------------------------------------------------------------



Ineligibility for Form S-3. In the event that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or
Section 2(b) is insufficient to cover all of the Registrable Securities required
to be covered by such Registration Statement or an Investor's allocated portion
of the Registrable Securities pursuant to Section 2(c), the Company shall amend
the applicable Registration Statement, or file a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at
least the Required Registration Amount as of the Trading Day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
fifteen (15) days after the necessity therefor arises. The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof. For purposes of
the foregoing provision, the number of shares available under a Registration
Statement shall be deemed "insufficient to cover all of the Registrable
Securities" if at any time the number of shares of Common Stock available for
resale under the Registration Statement is less than the product determined by
multiplying (i) the Required Registration Amount as of such time by (ii) 0.90.
The calculation set forth in the foregoing sentence shall be made without regard
to any limitations on exercise of the Warrants and such calculation shall assume
that the Warrants are then exercisable for shares of Common Stock at the then
prevailing Exercise Price (as defined in the Warrants).

Effect of Failure to File and Obtain and Maintain Effectiveness of Registration
Statement. If (i) a Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is (A) not filed with the SEC on or before
the respective Filing Deadline (a "Filing Failure") or (B) not declared
effective by the SEC on or before the respective Effectiveness Deadline (an
"Effectiveness Failure") or (ii) on any day after the Effective Date sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, to register a sufficient number
of shares of Common Stock or to maintain the listing of the Common Stock) (a
"Maintenance Failure") then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount equal
to two percent (2.0%) of the aggregate purchase price of such Investor's
Registrable Securities, payable fifty percent (50%) in cash and fifty percent
(50%) in Common Stock, whether or not included in such Registration Statement,
on each of the following dates: (i) the day of a Filing Failure; (ii) the day of
an Effectiveness Failure; (iii) the initial day of a Maintenance Failure; (iv)
on every thirtieth day after the day of a Filing Failure and thereafter (pro
rated for periods totaling less than thirty days) until such Filing Failure is

6

--------------------------------------------------------------------------------



    cured; (v) on every thirtieth day after the day of an Effectiveness Failure
    and thereafter (pro rated for periods totaling less than thirty days) until
    such Effectiveness Failure is cured; and (vi) on every thirtieth day after
    the initial day of a Maintenance Failure and thereafter (pro rated for
    periods totaling less than thirty days) until such Maintenance Failure is
    cured. The payments to which a holder shall be entitled pursuant to this
    Section 2(g) are referred to herein as "Registration Delay Payments".
    Notwithstanding the foregoing, no Registration Delay Payments shall accrue
    after 180 days from the Closing Date. Registration Delay Payments shall be
    paid on the earlier of (I) the dates set forth above and (II) the third
    Business Day after the event or failure giving rise to the Registration
    Delay Payments is cured. In the event the Company fails to make Registration
    Delay Payments in a timely manner, such Registration Delay Payments shall
    bear interest at the rate of one and one-half percent (1.5%) per month
    (prorated for partial months) until paid in full. The number of shares of
    Common Stock issuable to the Buyers as the Common Stock portion of any
    Registration Delay Payments shall be equal to the quotient determined by
    dividing the cash portion of such Registration Delay Payments by ninety
    percent (90%) of the arithmetic average of the Weighted Average Prices of
    the Common Stock for the five (5) Trading Days immediately preceding the
    date that the applicable Registration Delay Payment is actually accrued.

 3. Related Obligations.

    At such time as the Company is obligated to file a Registration Statement
    with the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will
    use its best efforts to effect the registration of the Registrable
    Securities in accordance with the intended method of disposition thereof
    and, pursuant thereto, the Company shall have the following obligations:

    The Company shall promptly prepare and file with the SEC a Registration
    Statement with respect to the Registrable Securities and use its best
    efforts to cause such Registration Statement relating to the Registrable
    Securities to become effective as soon as practicable after such filing (but
    in no event later than the Effectiveness Deadline). The Company shall keep
    each Registration Statement effective pursuant to Rule 415 at all times
    until the earlier of (i) the date as of which the Investors may sell all of
    the Registrable Securities covered by such Registration Statement without
    restriction pursuant to Rule 144 (or any successor thereto) promulgated
    under the 1933 Act or (ii) the date on which the Investors shall have sold
    all of the Registrable Securities covered by such Registration Statement
    (the "Registration Period"). The Company shall ensure that each Registration
    Statement (including any amendments or supplements thereto and prospectuses
    contained therein) shall not contain any untrue statement of a material fact
    or omit to state a material fact required to be stated therein, or necessary
    to make the statements therein (in the case of prospectuses, in the light of
    the circumstances in which they were made) not misleading. The term "best
    efforts" shall mean, among other things, that the Company shall submit to
    the SEC, within two (2) Business Days after the later of the date that (i)
    the Company learns that no review of a particular Registration Statement
    will be made by the staff of the SEC or that the staff has no further
    comments on a particular Registration Statement, as the case may be, and
    (ii) the approval of Legal Counsel pursuant to Section 3(c) (which approval
    is immediately sought), a request for acceleration of effectiveness of such
    Registration Statement to a time and date not later than two (2) Business
    Days after the submission of such request. The Company shall respond in
    writing to comments made by the SEC in respect of a Registration Statement
    as soon as practicable, but in no event later than fifteen (15) days after
    the receipt of comments by or notice from the SEC that an amendment is
    required in order for a Registration Statement to be declared effective.

7

--------------------------------------------------------------------------------



The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the "1934 Act"), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company's obligations pursuant to this Section 3.

8

--------------------------------------------------------------------------------



The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

The Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors
of the Registrable Securities covered by a Registration Statement under such
other securities or "blue sky" laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or "blue sky" laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

9

--------------------------------------------------------------------------------



The Company shall use its best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

If any Investor is required under applicable securities laws to be described in
the Registration Statement as an underwriter or an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, at
the reasonable request of such Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company's independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

If any Investor is required under applicable securities laws to be described in
the Registration Statement as an underwriter or an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, the
Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors' ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

10

--------------------------------------------------------------------------------



The Company shall hold in confidence and not make any disclosure of information
concerning an Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on The NASDAQ
Global Select Market or (iii) if, despite the Company's best efforts, the
Company is unsuccessful in satisfying the preceding clauses (i) and (ii), to
secure the inclusion for quotation on The NASDAQ Global Market, The New York
Stock Exchange, The NASDAQ Capital Market or the NYSE Amex Equities for such
Registrable Securities and, without limiting the generality of the foregoing, to
use its best efforts to arrange for at least two market makers to register with
the Financial Industry Regulatory Authority ("FINRA") as such with respect to
such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

The Company shall cooperate with the Investors who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities to be offered pursuant to a Registration Statement
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Investors may reasonably request and registered in such names as
the Investors may request.

If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

11

--------------------------------------------------------------------------------



The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

The Company shall otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.

Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

Notwithstanding anything to the contrary herein, at any time after the Effective
Date, the Company may delay the disclosure of material, non-public information
concerning the Company the disclosure of which at the time is not, in the good
faith opinion of the Board of Directors of the Company and its counsel, in the
best interest of the Company and, in the opinion of counsel to the Company,
otherwise required (a "Grace Period"); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and
(ii) notify the Investors in writing of the date on which the Grace Period ends;
and, provided further, that no Grace Period shall exceed five (5) consecutive
days and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of twenty (20) days and the first day of any Grace
Period must be at least five (5) Trading Days after the last day of any prior
Grace Period (each, an "Allowable Grace Period"). For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) and shall
end on and include the later of the date the Investors receive the notice
referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor's receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

Neither the Company nor any Subsidiary or affiliate thereof shall identify any
Buyer as an underwriter in any public disclosure or filing with the SEC or any
Principal Market (as defined in the Securities Purchase Agreement) or Eligible
Market and any Buyer being deemed an underwriter by the SEC shall not relieve
the Company of any obligations it has under this Agreement or any other
Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit B in the Registration Statement.

12

--------------------------------------------------------------------------------



 4. Obligations of the Investors.

    At least five (5) Business Days prior to the first anticipated filing date
    of a Registration Statement, the Company shall notify each Investor in
    writing of the information the Company requires from each such Investor if
    such Investor elects to have any of such Investor's Registrable Securities
    included in such Registration Statement. It shall be a condition precedent
    to the obligations of the Company to complete the registration pursuant to
    this Agreement with respect to the Registrable Securities of a particular
    Investor that such Investor shall furnish to the Company such information
    regarding itself, the Registrable Securities held by it and the intended
    method of disposition of the Registrable Securities held by it, as shall be
    reasonably required to effect and maintain the effectiveness of the
    registration of such Registrable Securities and shall execute such documents
    in connection with such registration as the Company may reasonably request.
    
    Each Investor, by such Investor's acceptance of the Registrable Securities,
    agrees to cooperate with the Company as reasonably requested by the Company
    in connection with the preparation and filing of any Registration Statement
    hereunder, unless such Investor has notified the Company in writing of such
    Investor's election to exclude all of such Investor's Registrable Securities
    from such Registration Statement.
    
    Each Investor agrees that, upon receipt of any notice from the Company of
    the happening of any event of the kind described in Section 3(g) or the
    first sentence of 3(f), such Investor will immediately discontinue
    disposition of Registrable Securities pursuant to any Registration
    Statement(s) covering such Registrable Securities until such Investor's
    receipt of the copies of the supplemented or amended prospectus contemplated
    by Section 3(g) or the first sentence of 3(f) or receipt of notice that no
    supplement or amendment is required. Notwithstanding anything to the
    contrary, the Company shall cause its transfer agent to deliver unlegended
    shares of Common Stock to a transferee of an Investor in accordance with the
    terms of the Securities Purchase Agreement in connection with any sale of
    Registrable Securities with respect to which an Investor has entered into a
    contract for sale prior to the Investor's receipt of a notice from the
    Company of the happening of any event of the kind described in Section 3(g)
    or the first sentence of 3(f) and for which the Investor has not yet
    settled.
    
    Each Investor covenants and agrees that it will comply with the prospectus
    delivery requirements of the 1933 Act as applicable to it or an exemption
    therefrom in connection with sales of Registrable Securities pursuant to the
    Registration Statement.

13

--------------------------------------------------------------------------------



 5. Expenses of Registration.

    All reasonable expenses, other than underwriting discounts and commissions,
    incurred in connection with registrations, filings or qualifications
    pursuant to Sections 2 and 3, including, without limitation, all
    registration, listing and qualifications fees, printers and accounting fees,
    and fees and disbursements of counsel for the Company shall be paid by the
    Company. The Company shall also reimburse the Investors for the fees and
    disbursements of Legal Counsel in connection with registration, filing or
    qualification pursuant to Sections 2 and 3 of this Agreement which amount
    shall be limited to $20,000 for each such registration, filing or
    qualification.

 6. Indemnification.

    In the event any Registrable Securities are included in a Registration
    Statement under this Agreement:

    To the fullest extent permitted by law, the Company will, and hereby does,
    indemnify, hold harmless and defend each Investor, the directors, officers,
    members, partners, employees, agents, representatives of, and each Person,
    if any, who controls any Investor within the meaning of the 1933 Act or the
    1934 Act (each, an "Indemnified Person"), against any losses, claims,
    damages, liabilities, judgments, fines, penalties, charges, costs,
    reasonable attorneys' fees, amounts paid in settlement or expenses, joint or
    several, (collectively, "Claims") incurred in investigating, preparing or
    defending any action, claim, suit, inquiry, proceeding, investigation or
    appeal taken from the foregoing by or before any court or governmental,
    administrative or other regulatory agency, body or the SEC, whether pending
    or threatened, whether or not an indemnified party is or may be a party
    thereto ("Indemnified Damages"), to which any of them may become subject
    insofar as such Claims (or actions or proceedings, whether commenced or
    threatened, in respect thereof) arise out of or are based upon: (i) any
    untrue statement or alleged untrue statement of a material fact in a
    Registration Statement or any post-effective amendment thereto or in any
    filing made in connection with the qualification of the offering under the
    securities or other "blue sky" laws of any jurisdiction in which Registrable
    Securities are offered ("Blue Sky Filing"), or the omission or alleged
    omission to state a material fact required to be stated therein or necessary
    to make the statements therein not misleading, (ii) any untrue statement or
    alleged untrue statement of a material fact contained in any preliminary
    prospectus if used prior to the effective date of such Registration
    Statement, or contained in the final prospectus (as amended or supplemented,
    if the Company files any amendment thereof or supplement thereto with the
    SEC) or the omission or alleged omission to state therein any material fact
    necessary to make the statements made therein, in light of the circumstances
    under which the statements therein were made, not misleading, (iii) any
    violation or alleged violation by the Company of the 1933 Act, the 1934 Act,
    any other law, including, without limitation, any state securities law, or
    any rule or regulation thereunder relating to the offer or sale of the
    Registrable Securities pursuant to a Registration Statement or (iv) any
    violation of this Agreement (the matters in the foregoing clauses (i)
    through (iv) being, collectively, "Violations"). Subject to Section 6(c),
    the Company shall reimburse the Indemnified Persons, promptly as such
    expenses are incurred and are due and payable, for any legal fees or other
    reasonable expenses incurred by them in connection with investigating or
    defending any such Claim. Notwithstanding anything to the

14

--------------------------------------------------------------------------------



contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(d); and (ii) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party, promptly as such expenses are incurred and are
due and payable, for any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be; provided, however, that an Indemnified Person or Indemnified
Party shall have the right to retain its own counsel with the fees and expenses
of not more than one counsel for all

15

--------------------------------------------------------------------------------



    such Indemnified Person or Indemnified Party to be paid by the indemnifying
    party, if, in the reasonable opinion of counsel retained by the indemnifying
    party, the representation by such counsel of the Indemnified Person or
    Indemnified Party and the indemnifying party would be inappropriate due to
    actual or potential differing interests between such Indemnified Person or
    Indemnified Party and any other party represented by such counsel in such
    proceeding. In the case of an Indemnified Person, legal counsel referred to
    in the immediately preceding sentence shall be selected by the Investors
    holding at least a majority in interest of the Registrable Securities
    included in the Registration Statement to which the Claim relates. The
    Indemnified Party or Indemnified Person shall cooperate reasonably with the
    indemnifying party in connection with any negotiation or defense of any such
    action or Claim by the indemnifying party and shall furnish to the
    indemnifying party all information reasonably available to the Indemnified
    Party or Indemnified Person which relates to such action or Claim. The
    indemnifying party shall keep the Indemnified Party or Indemnified Person
    fully apprised at all times as to the status of the defense or any
    settlement negotiations with respect thereto. No indemnifying party shall be
    liable for any settlement of any action, claim or proceeding effected
    without its prior written consent, provided, however, that the indemnifying
    party shall not unreasonably withhold, delay or condition its consent. No
    indemnifying party shall, without the prior written consent of the
    Indemnified Party or Indemnified Person, consent to entry of any judgment or
    enter into any settlement or other compromise which does not include as an
    unconditional term thereof the giving by the claimant or plaintiff to such
    Indemnified Party or Indemnified Person of a release from all liability in
    respect to such Claim or litigation, and such settlement shall not include
    any admission as to fault on the part of the Indemnified Party. Following
    indemnification as provided for hereunder, the indemnifying party shall be
    subrogated to all rights of the Indemnified Party or Indemnified Person with
    respect to all third parties, firms or corporations relating to the matter
    for which indemnification has been made. The failure to deliver written
    notice to the indemnifying party within a reasonable time of the
    commencement of any such action shall not relieve such indemnifying party of
    any liability to the Indemnified Person or Indemnified Party under this
    Section 6, except to the extent that the indemnifying party is prejudiced in
    its ability to defend such action.
    
    The indemnification required by this Section 6 shall be made by periodic
    payments of the amount thereof during the course of the investigation or
    defense, as and when bills are received or Indemnified Damages are incurred.
    
    The indemnity agreements contained herein shall be in addition to (i) any
    cause of action or similar right of the Indemnified Party or Indemnified
    Person against the indemnifying party or others, and (ii) any liabilities
    the indemnifying party may be subject to pursuant to the law.

 7. Contribution.

    To the extent any indemnification by an indemnifying party is prohibited or
    limited by law, the indemnifying party agrees to make the maximum
    contribution with respect to any amounts for which it would otherwise be
    liable under Section 6 to the fullest extent permitted by law; provided,
    however, that: (i) no Person involved in the sale of Registrable Securities
    which Person is guilty of fraudulent misrepresentation (within the meaning
    of Section 11(f) of the 1933 Act) in connection with such sale shall be
    entitled to contribution from any

16

--------------------------------------------------------------------------------



    Person involved in such sale of Registrable Securities who was not guilty of
    fraudulent misrepresentation; and (ii) contribution by any seller of
    Registrable Securities shall be limited in amount to the amount of net
    proceeds received by such seller from the sale of such Registrable
    Securities pursuant to such Registration Statement.

 8. Reports Under the 1934 Act.

    With a view to making available to the Investors the benefits of Rule 144
    promulgated under the 1933 Act or any other similar rule or regulation of
    the SEC that may at any time permit the Investors to sell securities of the
    Company to the public without registration ("Rule 144"), the Company agrees
    to:

    make and keep public information available, as those terms are understood
    and defined in Rule 144;
    
    file with the SEC in a timely manner all reports and other documents
    required of the Company under the 1933 Act and the 1934 Act so long as the
    Company remains subject to such requirements and the filing of such reports
    and other documents is required for the applicable provisions of Rule 144;
    and
    
    furnish to each Investor so long as such Investor owns Registrable
    Securities, promptly upon request, (i) a written statement by the Company,
    if true, that it has complied with the reporting requirements of Rule 144,
    the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
    quarterly report of the Company and such other reports and documents so
    filed by the Company, and (iii) such other information as may be reasonably
    requested to permit the Investors to sell such securities pursuant to Rule
    144 without registration.

 9. Assignment of Registration Rights.

    The rights under this Agreement shall be automatically assignable by the
    Investors to any transferee of all or any portion of such Investor's
    Registrable Securities if: (i) the Investor agrees in writing with the
    transferee or assignee to assign such rights, and a copy of such agreement
    is furnished to the Company within a reasonable time after such assignment;
    (ii) the Company is, within a reasonable time after such transfer or
    assignment, furnished with written notice of (a) the name and address of
    such transferee or assignee, and (b) the securities with respect to which
    such registration rights are being transferred or assigned; (iii)
    immediately following such transfer or assignment the further disposition of
    such securities by the transferee or assignee is restricted under the 1933
    Act or applicable state securities laws; (iv) at or before the time the
    Company receives the written notice contemplated by clause (ii) of this
    sentence the transferee or assignee agrees in writing with the Company to be
    bound by all of the provisions contained herein; and (v) such transfer shall
    have been made in accordance with the applicable requirements of the
    Securities Purchase Agreement.

17

--------------------------------------------------------------------------------



 10. Amendment of Registration Rights.

     Provisions of this Agreement may be amended and the observance thereof may
     be waived (either generally or in a particular instance and either
     retroactively or prospectively), only with the written consent of the
     Company and the Required Holders. Any amendment or waiver effected in
     accordance with this Section 10 shall be binding upon each Investor and the
     Company. No such amendment shall be effective to the extent that it applies
     to less than all of the holders of the Registrable Securities. No
     consideration shall be offered or paid to any Person to amend or consent to
     a waiver or modification of any provision of this Agreement unless the same
     consideration also is offered to all of the parties to this Agreement.

 11. Miscellaneous.

     A Person is deemed to be a holder of Registrable Securities whenever such
     Person owns or is deemed to own of record such Registrable Securities. If
     the Company receives conflicting instructions, notices or elections from
     two or more Persons with respect to the same Registrable Securities, the
     Company shall act upon the basis of instructions, notice or election
     received from such record owner of such Registrable Securities.
     
     Any notices, consents, waivers or other communications required or
     permitted to be given under the terms of this Agreement must be in writing
     and will be deemed to have been delivered: (i) upon receipt, when delivered
     personally; (ii) upon receipt, when sent by facsimile (provided
     confirmation of transmission is mechanically or electronically generated
     and kept on file by the sending party); or (iii) one Business Day after
     deposit with a nationally recognized overnight delivery service, in each
     case properly addressed to the party to receive the same. The addresses and
     facsimile numbers for such communications shall be:
     
     If to the Company:
     
     Zoom Technologies, Inc.
     207 South Street
     Boston, Massachusetts 02111
     Phone: (703) 720-0333
     Fax: (703) 997-5633
     Attention: Anthony K. Chan
     
     With a copy (for informational purposes only) to:
     
     Ellenoff Grossman & Schole LLP
     150 E 42nd Street, 11th Floor
     New York, New York 10017
     Telephone: (212) 370-1300 Ext. 7137
     Facsimile: (212) 370-7889
     Attention: Barry I. Grossman

17

--------------------------------------------------------------------------------



If to the Transfer Agent:

Computershare Investor Services
1745 Gardena Avenue
Glendale, California 91204
Telephone: (818) 254-3160
Facsimile: (818) 502-0674
Attention: Jim Hunter

If to Legal Counsel:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner

19

--------------------------------------------------------------------------------



permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the
provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

This Agreement may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

20

--------------------------------------------------------------------------------



All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
in United States Dollars. All amounts owing under this Agreement shall be paid
in US dollars. All amounts denominated in other currencies shall be converted in
the US dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. "Exchange Rate" means, in relation to any amount of currency to
be converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

In the case of a dispute as to the determination of the Weighted Average Price,
the Company shall submit the disputed determinations via facsimile within two
(2) Business Days of receipt of a notice giving rise to such dispute to the
Required Holders. If the Required Holders and the Company are unable to agree
upon such determination or calculation of the Weighted Average Price within
three (3) Business Days of such disputed determination being submitted to the
Required Holders, then the Company shall, within two (2) Business Days submit
via facsimile the disputed determination of the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Required Holders. The Company shall cause at its expense the investment bank
to perform the determinations or calculations and notify the Company and the
Required Holders of the results no later than ten (10) Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank's determination shall be binding upon all parties absent demonstrable
error.

21

--------------------------------------------------------------------------------



Judgment Currency.

If for the purpose of obtaining or enforcing judgment against the Company in any
court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 11(p) referred
to as the "Judgment Currency") an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Business Day
immediately preceding:

(a) the date of actual payment of the amount due, in the case of any proceeding
in the courts of New York or in the courts of any other jurisdiction that will
give effect to such conversion being made on such date: or

(b) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section being hereinafter referred to as the
"Judgment Conversion Date").

If in the case of any proceeding in the court of any jurisdiction referred to in
Section 11(p)(i)(b) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

Any Amount due from the Company under this provision shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement.

* * * * * *

[Signature Page Follows]

22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, each Buyer and the Company have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

COMPANY:





 

ZOOM TECHNOLOGIES, INC.

             

By: __________________________________
Name:  
Title:    

   

 

 

 

 

1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

each Buyer and the Company have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.



BUYERS:

HUDSON BAY FUND, LP

By:
Name:

Title:

 



 

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

each Buyer and the Company have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.



BUYERS:

HUDSON BAY OVERSEAS FUND, LTD.

By:
Name:

Title:

 



 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, each Buyer and the Company have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

[OTHER BUYERS:]

                     

By: __________________________________
Name:  
Title:    

   

 

 

 

 

4

--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

 

Buyer